Title: Enclosure: Schedule I, [9 January 1790]
From: 
To: 


SCHEDULE I
General Estimate for the Services of the Current Year.


Civil List, as per No. 1,
254,892.73


War department, No. 2,
155,537.72


Military Pensions, No. 3,
 96,979.72


Dollars,
507,410.17


With an eye to the necessary provisions for the foreign department, and to other arrangements which may be found requisite, it appeared advisable to state in the report, to which this is annexed, a sum of six hundred thousand dollars for the current service.
Treasury Department, January 5, 1790.

No. I
Estimate of the Expenditure for the Civil List of the United States, on the Present Establishment for the Year 1790.






Dollars.  



For the compensation to the President of the United States,
25,000  



That of the Vice-President,
5,000  



Compensation to the Chief Justice,
4,000  



Ditto to each of the five Associate Judges, 3500 dollars each,
17,500  



To the Judges of the following Districts, viz.




District of Maine,
1,000  



New-Hampshire,
1,000  



Massachusetts,
1,200  



Connecticut,
1,000  



New-York,
1,500  



New-Jersey,
1,000  



Pennsylvania,
1,600  



Delaware,
800  



Maryland,
1,500  



Virginia,
1,800  



Kentuckey,
1,000  



South-Carolina,
1,800  



Georgia,
1,500  



Attorney-General,
 1,500  





69,700  








Dols.   Cts.
Dols.   Cts.


Compensation to the members of Congress, estimating the attendance of the whole number for six months, viz.


Speaker of the House of Representatives, at twelve dollars per day, 2,190




Eighty members, at six dollars per day, 87,600




Travelling expences computed, 15,000





104,790  




To the Secretary of the Senate, one year’s salary, 1,500




Additional allowance estimated for six months, at two dollars per day, 365
1,865  



Principal Clerk to the Secretary of the Senate, for the same time, at three dollars per day,
547.50



Engrossing Clerk to the Secretary of the Senate, estimated for same time, at two dollars per day,
365  



Chaplain to the Senate, estimated for six months, at five hundred dollars per annum,
250  



Compensation to the door-keeper of the Senate, for the same time, at three dollars per day,
547.50



Messenger to the Senate, for the same time, at two dollars per day.
365  



Clerk of the House of Representatives, for one year’s salary, 1,500.




Additional allowance calculated for six months, at two dollars per day, 365.
1,865  



Principal Clerk in the office of do. estimated for same time, at three dollars per day,
547.50



Engrossing Clerk for some time, estimated at two dollars per day,
365  



Chaplain to the House of Representatives, estimated for same time, at five hundred dollars per annum,
250  



Serjeant at arms, estimated for same time at 4 dols. per day,
730  



Door-keeper, for same time, at 3 dollars per day,
547.50



Assistant door-keeper for do. at 2 dollars per day,
365  
183,100  







Treasury Department



Secretary of the Treasury,
3,500  



Assistant of the Secretary of the Treasury,
1,500  



Five Clerks, at 500 dollars per annum each,
2,500  


Messenger and office keeper,
150  



Comptroller of the Treasury,
2,000  



Principal Clerk to do.
800  



Four clerks, at 500 dollars each,
2,000  



Treasurer,
2,000  



Principal Clerk to do.
600  



Auditor of the Treasury,
1,500  



Principal Clerk to do.
600  



Twelve Clerks to do. who, besides the current business under the New Government, has the settlement of the accounts which arose under the Confederation, in the quarter-master, commissary, clothing, hospital, and marine departments, and ordnance stores; and also the accounts of the secret and commercial committees of Congress, at 500 dollars each,
6,000  




Register of the Treasury,
1,250  



One Clerk on the books of the public creditors, called Funded Debt at the Treasury, transfers, &c.
500  



One Clerk in the office of the Register, employed in keeping the accounts of interest arising on the domestic debt,
500  



One do. on the principal books of the treasury, in journalizing and posting into the ledger,
500  
25,850  


One Clerk in copying fair statements of the public accounts, and other transcripts as required from the treasury books,
500  



One do, in keeping the accounts of the registers, signed and sealed, &c. for ships transmitted to the collectors of the customs at the several ports; filing duplicates of registers issued by the collectors; keeping the accounts of the transfers of vessels, and other business of record, arising from Act for registering of vessels, regulating the coasting trade, and other purposes therein mentioned,
500  



Two do. on the old accounts of the treasury, and books and accounts of the thirteen late state commissioners, at five hundred dollars each,
1,000  



Messenger and office keeper to the comptroller, auditor and register’s office,
 150  
2,150  







Department of State


Secretary of that department,
3,500  



Chief Clerk,
800  



Three Clerks, at 500 dollars each,
1,500  



Messenger and office keeper,
 150  
5,950.  







Department of War


Secretary of that department,
3,000  



Chief Clerk,
600  



Two Clerks at five hundred dollars each,
1,000  



Messenger and office keeper
 150  
4,750.  







Government of the Western Territory


The Governor for his salary as such, and for discharging the duties of Superintendant of Indian affairs in the northern department,
2,000  



The Secretary of the Western Territory,
750  


The Three Judges, at eight hundred dollars each,
2,400  
5,150  


Officers employed to settle the accounts between the United States and individual States.




Three Commissioners of the General Board, at two thousand two hundred and fifty dollars per annum,
6,750  



Chief Clerk,
600  



Four Clerks, at four hundred dollars each,
1,600  



Messenger and office keeper,
150  




Paymaster-General, and Commissioner of Army Accounts,
1,250  



Eight Clerks, at five hundred dollars each,
4,000  



One do. at four hundred dollars,
400  



One do. at four hundred and fifty dollars,
 450  
15,200  







Pensions Granted by the Late Government






  Isaac Van Vert, John Paulding, David Williams,
  }
  a pension of two hundred dollars per annum to each, pursuant to an act of Congress of 3d November 1780,



600  


Dominique L’Eglise, per act of 8th of August, 1782,
120  



Joseph Traversie, per do
120  



Youngest children of the late Major-General Warren, per Act of 1st July, 1780,
450  



Eldest son of do. per act of 8th April, 1777, estimated at,
600  



Youngest son of General Mercer, per act of 8th April, 1777, estimated at,
700  





    
      James M’Kenzie, Joseph Brussells, John Jordan,
      }
      per act of 10th September, 1783, entitled to a pension of forty dollars each per annum,
    
  
120  



Elizabeth Bergen, per act of 21st August, 1781,
53.33



Joseph De Beauleau, per act 5th August, 1782,
100  



Richard Gridley, per acts of 17th November, 1775, and 26th February, 1781,
444.40



Lieutenant-Colonel Touzard, per act of 27th October, 1778,
360.  
3,667.73







For Incidental and Contingent Expences Relative to the Civil List Establishment



Under this head are comprehended fire wood, stationary, together with printing work, and all other contingent expences for the two Houses of Congress; rent and office expences of the three several departments, viz. Treasury, State, War, and of the General Board of Commissioners, and Paymaster-General.




Congress, estimated at,
5,000  



Treasury Department, viz.




Rent, 500




Contingencies of the Secretary’s office, 500




Comptroller’s 400




Auditor’s 200




Register’s 200




Treasurer’s 200
2,000  



Ditto        War Department,
600  



Department of State,
500  



Board of Commissioners,
500  



Paymaster, and Commissioner of Army Accounts,  
 425  
 9,025  



Dollars,           254,892.73



This estimate corresponds with the existing provisions; but it will probably receive additions from others in the course of the session: In particular it will be observed, that there is no article respecting the salaries of Foreign Ministers, their allowances not having been regulated by law. Neither does the estimate include those objects which remain to be provided for in consequence of some deficiency in the estimate for the services of last year, and also from certain demands on the Treasury, founded on acts of the late Government, which require an appropriation by Congress, previous to their being discharged. These will form an estimate by themselves under the head of Contingencies.

Register’s-Office, 5th January, 1790.
Joseph Nourse, Register.



No. II
Estimate of Monies Requisite for the Department of War, for the Year 1790.








Dollars.
Dols.   Cts.
Dols.   Cts.


Infantry


1 Brigadier General with the pay of Lieutenant Colonel Commandant for 12 months at 50 Dollars,
600  




2 Majors,
45
1,080  




7 Captains,
35
2,940  




7 Lieutenants,
30
2,520  




8 Ensigns,
20
1,920  




1 Pay master,
10
120  




1 Adjutant,
10
120  




1 Quarter Master,
10
120  




1 Surgeon,
45
540  




4 Surgeon’s Mates,
30
1,440  




28 Sergeants,
6
2,016  




28 Corporals,
5
1,680  




14 Musicians,
5
840  




490 Privates,
4
23,520  
39,456.  



Artillery


1 Major 12 Months,
at 45 Dol.
540  




4 Captains,
35
1,680  




8 Lieutenants,
30
2,880  




1 Surgeon’s Mate,
30
360  




16 Serjeants,
6
1,152  




16 Corporals,
5
960  




8 Musicians,
5
480  




240 Matrosses,
4
11,520  
19,572  



Subsistence


1 Brigadier General 12 Months
at 48 Dol.
576  




3 Majors,
20
720  




11 Captains,
12
1,584  




23 Subalterns,
8
2,208  




1 Surgeon,
16
192  




5 Surgeon Mates,
8
 480  
5,760  









Rations




For 840 Non Commissioned Officers and Privates, one ration pr. day each for 365 days, is 306,600 rations at 12 cents pr. ditto,
36,792  
101,580  





  Clothing, 840,
  }
  940 suits at 26 dollars each,


  Contingencies,   100,




24,440  







Quarter Master’s Department




Transportation. Including the transportation of the recruits to the frontiers, the removal of troops from one station to another, the transportation of clothing, ordnance, and military stores for the troops on the frontiers—the necessary removal of ordnance military stores—the hire of teams and pack horses—the purchase of tents, boats, axes, camp-kettles, boards, fire-wood, company books, stationary for the troops, and all other expences in the quarter-master’s department,

15,000  







Hospital Department


For medicines, instruments, furniture and stores for an hospital for the frontiers, also for attendance when necessary at West-Point,

1,000  







Ordnance Department




For salaries for the store keepers at the several deposits, viz.







West-Point,
}
3 at 40 dollars pr. month,


Virginia,


Springfield,



1,400  



Charleston, 1 Store keeper at 100 dols. pr. annum,
100  



2 Assistants, at 15 do. pr. month,
360  



1 Store keeper at Philadelphia,
500  



1 ditto,   —     Rhode-Island,
96  



1 ditto,   —     Lancaster,
96  



1 ditto,   —     Fort Harkemer, 120  




His subsistence, 1 dollar pr. week, 52  
172  








Rents of Buildings for Deposits


Philadelphia, 752.66




Virginia, 350  




West-Point, 400  
1,502.66



Labourers at the several Deposits,
400  



8 Artificers at the posts on the frontiers, including armourers, at 5 dollars pr. month,
480  



Coopers, armourers, and carpenters employed occasionally at the several arsenals,
500  




The expence of materials and constructing twenty new carriages for cannon and howitzers,
2,000.  
7,646.66


Buildings for arsenals and magazines are highly requisite in the southern and middle departments, for which particularly estimates will be formed.









Contingencies of the War Department, Viz.




For maps, hiring expresses, allowance to officers for extra expences, printing, loss of stores of all kinds, advertising and apprehending deserters,

3,000  







Contingencies for the War Office, Viz.




Office rent, wood, stationary, desks, book cases, sweeping, &c.

600  


Subsistence due the officers of Colonel Marinus Willet’s regiment in 1782,
786.6 



Pay due Lieutenant Joseph Wilcox, pay master to the regiment lately commanded by Col. David Humphreys,
315  



Pay subsistence and forage due the officers appointed by the State of Rhode-Island, under the act of Congress of the 20th October, 1786,
  1,770  
  2,871. 6


Total Amount as above,
156,137.72
156,137.72


Deduct contingencies of the War Office, office rent, wood, stationary, desks, &c. as above, the same being included with the salaries in the civil list estimate,
   600  



Dollars
155,537.72








Summary of the Foregoing




Pay of the troops,
59,028  


Subsistence of ditto,
42,552  


Clothing of ditto,
24,440  


Quarter masters department,
15,000  


Hospital department,
1,000  


Contingencies of the war department,
3,000  


Contingencies of the war office,
600  


Arrears of pay and subsistence unprovided for,
2,871. 6


Ordnance department,
  7,646.66


Dollars,
156,137.72



War-Office, December 29th, 1789.
Henry Knox, Secretary for the Department of War.




No. III
Estimate of the Annual Pensions of the Invalids of the United States, Viz. Taken from Returns in the War-Office, Dated as Follows:
















Dols.   Cts.
Dols.   Cts.


November
28,
1789,
—
New-Hampshire,
—
3,024  



December
14,

—
Massachusetts,
—
11,166  



December
1,

—
Connecticut,
—
7,296  



December
31,

—
New-York,
—
15,588  



February
2,

—
New-Jersey,
—
4,357. 6



December
10,

—
Pennsylvania,
—
16,506  



For 1787,


—
Virginia,
—
 9,276.66










67,213.72


Conjectural—No returns having been received.




  Suppose Rhode-Island and Delaware nearly equal to New-Hampshire,
3,170  



  Maryland nearly equal to Connecticut,
7,000  



  North-Carolina, South-Carolina and Georgia, nearly equal to New-Hampshire, Connecticut and Virginia,
19,596  










29,766  


Dollars,
96,979.72



War-Office, 31st December, 1789.
H. Knox, Secretary for the Department of War.


